Title: From Alexander Hamilton to Benjamin Brookes, 23 October 1799
From: Hamilton, Alexander
To: Brookes, Benjamin, Jr.


          
            Sir,
            New York October 23rd. 99
          
          I have received your letter of the sixteenth instant, and am very glad to find that you have so far recovered from the effects of the accident which had unfortunately befallen you.
          It is indispensible that you should be at your post by the first of December. I therefore trust that this will, without fail, take place.
          With great considn
          Major Brookes
        